        Case 1:20-cv-24033-BB Document 3 Entered on FLSD Docket 10/02/2020 Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    SouthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Florida

                   KAREN J. MELENDEZ
                                                                 )
                                                                 )
                             Plaintiff
                                                                 )
                                v.                               )       Civil Action No.    20-cv-24033-BB
            RESIDENCES AT 107 AVE., INC.                         )
                                                                 )
                            Defendant
                                                                 )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) RESIDENCES AT 107 AVE., INC. through Its Registered Agent

                                         ZARETSKY, LOUIS D.
                                         2915 BISCAYNE BLVD
                                         SUITE 300
                                         MIAMI, FL 33137


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: The Law Office of Zandro E. Palma, P.A.
                                         9100 South Dadeland Boulevard
                                         Suite 1500
                                         Miami, FL 33156



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
               Oct 2, 2020
                                                                                      Signature of Clerk or Deputy Clerk Buchhorst
                                                                                                             s/ Esperanza
